DETAILED ACTION
Claims 1-10 are presented for examination.
Claims 1-5 are amended.
Claims 6-10 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 discloses same subject matter as the previous dependent claim 4, therefore the subject matter disclose in claim 9 does not further limit claim 4.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a control section that assumes that a terminal for which a Sounding Reference Signal (SRS) resource is not configured specifies a number of ports” in lines 2-3.  It is unclear whether the control section of the base station or the terminal specify the number of ports. 
For the purpose of examination, examiner will interpret the claims as best understood.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 4 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Harrison et al., (hereinafter Harrison), U.S. Publication No. 2020/0162133 (U.S. Provisional 62/521028 filed on 06/16/2017).

As per claim 1, Harrison discloses a terminal [fig. 8, paragraphs 0053, 0108, a terminal (UE; wireless device 50)] comprising: 
a control section [fig. 8, paragraphs 0053, 0108, a control section (processing circuit; wireless device 50 includes processing circuitry 52 comprising one or more processors 62); provisional support - page 23, fig. 8] that specifies a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, specifies a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24]; and 
a transmitting section [fig. 8, paragraphs 0053, 0108, (a transceiver circuit; wireless device 50 also includes transceiver circuitry 56); provisional support page 24] that transmits the PUSCH [fig. 6, paragraphs 0045, 0052, 0071, transmits the PUSCH (transmits PUSCH); provisional support page 12].

As per claim 2, Harrison discloses the terminal according to claim 1, 
wherein, when the SRS resource is not configured, the control section determines the number of ports used to transmit of the PUSCH, based on a number of ports of a demodulation reference signal [paragraphs 0096, 0097, 0168, wherein, when the SRS resource is not configured, the control section determines the number of ports used to transmit of the PUSCH, based on a number of ports of a demodulation reference signal (transmit PUSCH DMRS antenna ports corresponding to SRS resources); provisional support pages 13, 20].

As per claim 3, Harrison discloses the terminal according to claim 1, 
wherein, when the SRS resource is not configured, the control section determines the number of ports used to transmit of the PUSCH, based on a number of ports of a codebook indicated by a parameter for determining a codebook subset [paragraphs 0071, 0100, 0164, 0166, wherein, when the SRS resource is not configured, the control section determines the number of ports used to transmit of the PUSCH, based on a number of ports of a codebook indicated by a parameter for determining a codebook subset (UE may be instructed to transmit PUSCH using multiple SRI; number of ports in a codebook; precoder matrix to apply on PUSCH on the subset of antennas); provisional support fig. 3, pages 14, 17, 21].

As per claim 4, Harrison discloses the terminal according to claim 1, 
wherein, when the SRS resource is not configured, the control section determines that the number of ports used to transmit of the PUSCH is one [paragraph 0097, wherein, when the SRS resource is not configured, the control section determines that the number of ports used to transmit of the PUSCH is one (a ‘1’ indicates that all the PUSCH DMRS ports associated with SRS resources are configured for PUSCH and not configured for SRS); provisional support pages 21].

As per claim 5, Harrison discloses a radio communication method of a terminal [fig. 8, paragraphs 0047, 0053, 0108, a radio communication method of a terminal (a method in a UE; wireless device 50)] comprising: 
specifying a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, specifying a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24]; and 
transmitting the PUSCH [fig. 6, paragraphs 0045, 0052, 0071, transmitting the PUSCH (transmits PUSCH); provisional support page 12].

As per claim 6, Harrison discloses the terminal according to claim 1, 
wherein, when the SRS resource is not configured, the control section determines that the number of ports used to transmit of the PUSCH is one [paragraph 0097, wherein, when the SRS resource is not configured, the control section determines that the number of ports used to transmit of the PUSCH is one (a ‘1’ indicates that all the PUSCH DMRS ports associated with SRS resources are configured for PUSCH and not configured for SRS); provisional support pages 21].

As per claim 7, Harrison discloses the terminal according to claim 2, 
paragraph 0097, wherein, when the SRS resource is not configured, the control section determines that the number of ports used to transmit of the PUSCH is one (a ‘1’ indicates that all the PUSCH DMRS ports associated with SRS resources are configured for PUSCH and not configured for SRS); provisional support pages 21].

As per claim 8, Harrison discloses the terminal according to claim 3, 
wherein, when the SRS resource is not configured, the control section determines that the number of ports used to transmit of the PUSCH is one [paragraph 0097, wherein, when the SRS resource is not configured, the control section determines that the number of ports used to transmit of the PUSCH is one (a ‘1’ indicates that all the PUSCH DMRS ports associated with SRS resources are configured for PUSCH and not configured for SRS); provisional support pages 21].

As per claim 9, Harrison discloses the terminal according to claim 4, 
wherein, when the SRS resource is not configured, the control section determines that the number of ports used to transmit of the PUSCH is one [paragraph 0097, wherein, when the SRS resource is not configured, the control section determines that the number of ports used to transmit of the PUSCH is one (a ‘1’ indicates that all the PUSCH DMRS ports associated with SRS resources are configured for PUSCH and not configured for SRS); provisional support pages 21].

As per claim 10, Harrison discloses a base station [fig. 10, paragraph 0119, a base station (network node 30)] comprising: 
a control section [fig. 10, paragraph 0120, a control section (processing circuitry 32); provisional support pages 26] that assumes that a terminal for which a Sounding Reference Signal (SRS) resource is not configured specifies a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, that assumes that a terminal for which a Sounding Reference Signal (SRS) resource is not configured specifies a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24]; and 
a receiving section [fig. 10, paragraph 0120, a receiving section (transceiver circuitry 36) ; provisional support pages 26] that receives the PUSCH from the terminal [fig. 6, paragraphs 0076, 0099, 0123, receives the PUSCH from the terminal (PUSCH transmission from the UE); provisional support pages 15, 16, 21].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al., U.S. Publication No. 2020/0366429, discloses mapping relationship information between SRS resources and DMRS ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469